UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


                                           )
CHRISTOPHER EARL STRUNK,                   )
                                           )
                     Plaintiff,            )
                                           )
              v.                           )             Civil Action No. 08-2234 (RJL)
                                           )
UNITED STATES DEPARTMENT                   )
OF STATE, et aI.,                          )
                                           )
                     Defendants.           )
-------------------------)

                                          ORDER

                                     I   ~-
                             February ~,2012 [Dkt. # 50,52]


       For the reasons stated in the accompanying Memorandum Opinion, it is hereby

       ORDERED that the plaintiffs Notice of Motion for Reconsideration []by Leave to File a

Motion for Vaughn Index [Dkt. #50] is DENIED. It is

       FURTHER ORDERED that the defendant's Motion for Summary Judgment [Dkt. #52] is

GRANTED IN PART and DENIED IN PART WITHOUT PREJUDICE. It is

       FURTHER ORDERED that, within 45 days of entry ofthis Order, the defendants shall

file a renewed motion for summary judgment with respect to the information withheld under

Exemption 7(E).

       SO ORDERED.




                                                      :2~.~
                                                  RICHARD J.         N
                                                  United States District Judge